Exhibit 10-9





















FIRSTENERGY CORP.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
















































Effective September 29, 1985


Amended and Restated as of January 1, 2005


Further Amended December 31, 2010





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE 1 —PURPOSE
1
 
 
 
ARTICLE 2 —ELIGIBILITY AND PARTICIPATION
1
 
2.1 Eligibility
1
 
2.2 Participation
1
 
2.3 Designation of Participating Companies
2
 
2.4 Withdrawal From Plan of Participating Company
2
 
2.5 Delegation of Authority
2
 
 
 
ARTICLE 3 —TYPE AND LEVEL OF BENEFITS
2
 
3.1 Supplemental Benefit After Separation From Service
2
 
3.2 Separation From Service
2
 
3.3 Affiliate
3
 
3.4 Month of Service; Year of Service
3
 
3.5 Eligible Spouse
3
 
3.6 Conditions of Benefits
3
 
3.7 Forfeiture of Benefits
7
 
3.8 Change in Control
9
 
3.9 Commencement of Payments
9
 
 
 
ARTICLE 4 —UNFUNDED PLAN
9
 
4.1 Unfunded Plan
9
 
4.2 Nontransferability
9
 
 
 
ARTICLE 5 —ADMINISTRATION
9
 
5.1 Committee; Duties
9
 
5.2 Agents
11
 
5.3 Indemnity of Committees
11
 
 
 
ARTICLE 6 —CLAIMS PROCEDURE
11
 
6.1 Claim
11
 
6.2 Initial Claim Review
11
 
6.3 Review of Claim
12
 
6.4 Review of Claims on and after a Change in Control
13
 
 
 
ARTICLE 7 —MISCELLANEOUS
14
 
7.1 Unsecured General Creditor
14
 
7.2 Liability for Benefits
14
 
7.3 Obligations to Company and Participating Companies
14
 
7.4 Not a Contract of Employment
15
 
7.5 Protective Provisions
15
 
7.6 Captions
15
 
7.7 Governing Law
15




i

--------------------------------------------------------------------------------




 
7.8 Validity
15
 
7.9 Mistaken Information
15
 
7.10 Taxes and Expenses
16
 
7.11 Notice
16
 
7.12 Domestic Relations Order
16
 
 
 
ARTICLE 8 —EFFECTIVE DATE, TERMINATION, AND AMENDMENT
16
 
8.1 Effective Date
16
 
8.2 Termination of the Plan
16
 
8.3 Distribution of Benefits on Plan Termination
16
 
 
 
ARTICLE 9 —SUCCESSORS
17
 
 
 
ARTICLE 10 —CODE SECTION 409A
18
 
 
 
APPENDIX A
A-1
 
 
 
APPENDIX B
B-1
 
 
 
 
 
 
 
 
 












ii

--------------------------------------------------------------------------------




FIRSTENERGY CORP.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN






ARTICLE 1—PURPOSE




The Supplemental Executive Retirement Plan (the “Plan”) was originally
established on September 29, 1985. The Plan is part of an integrated executive
compensation program that is intended to attract, retain, and motivate certain
key executives (“Executives”) who are in positions to make significant
contributions to the operation and profitability of FirstEnergy Corp. (the
“Company”) for the benefit of stockholders and customers.


The Plan was most recently amended and restated effective as of January 1, 2005
in order to comply with Code Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and to make other changes to the Plan. The terms of this
Plan shall govern all benefits payable with respect to Executives who have not
separated from service with the Company as of January 1, 2005. The Plan is
further amended to make certain clarifications under Code Section 409A. The
terms of the Plan prior to the 2005 amendment and restatement shall govern the
benefits of Executives who separated from service prior to January 1, 2005.


The Plan provides for the payment of supplemental retirement, death, and
disability benefits to or in respect of key senior Executives who are designated
by the Compensation Committee of the Board of Directors of the Company
(“Compensation Committee”) as eligible.


Except as otherwise provided in Section 5.1, the Chief Executive Officer of the
Company (“Chief Executive Officer”) shall appoint an Administrative Committee
(the “Committee”) to administer this Plan. The Committee shall consist of three
or more individuals.




ARTICLE 2—ELIGIBILITY AND PARTICIPATION


2.1    Eligibility
 
Eligibility to participate in the Plan shall be limited to those Executives who
are designated by the Compensation Committee as eligible, except that any
Executive who is participating in the Plan on January 1, 2005 shall continue to
participate, notwithstanding the above.


2.2    Participation


An Executive’s participation in the Plan shall be effective on January 1 of the
year following the year in which he or she becomes eligible.



1

--------------------------------------------------------------------------------




2.3    Designation of Participating Companies


The Compensation Committee or the Chief Executive Officer may allow other
corporations or other entities affiliated with or subsidiaries to the Company to
participate in the Plan without approval or ratification by the Company’s Board
of Directors. Such companies (“Participating Companies”) and their adoption
dates shall be added to Appendix A, which is attached hereto and incorporated
herein by reference.


2.4    Withdrawal From Plan of Participating Company


Any Participating Company may at any time, by resolution of its Board of
Directors (with notice thereof to the Company’s Board of Directors if the
terminating company is not FirstEnergy Corp.), terminate its participation in
the Plan. Participating Companies which cease to be Participating Companies
shall be shown in Appendix A together with their adoption dates and termination
dates. Unless specified in a formal amendment to the Plan, withdrawal of a
Participating Company from the Plan shall not change the time and form of
payment of amounts accrued to the date of the withdrawal with respect to that
Participating Company’s participating Executives.


2.5    Delegation of Authority
 
The Company is hereby fully empowered to act on behalf of itself and the other
Participating Companies as it may deem appropriate in maintaining the Plan.
Furthermore, the adoption by the Company of any amendment to the Plan or the
termination thereof will constitute and represent, without any further action on
the part of any Participating Company, the approval, adoption, ratification or
confirmation by each Participating Company of any such amendment or termination.
In addition, the appointment of or removal by the Company of any Committee
member or other person under the Plan shall constitute and represent, without
any further action on the part of any Participating Company, the appointment or
removal by each Participating Company of such person.




ARTICLE 3—TYPE AND LEVEL OF BENEFITS


3.1    Supplemental Benefit After Separation From Service


An Executive included in the Plan shall, subject to the terms and conditions set
forth herein, be eligible to receive a supplemental benefit under the Plan after
a Separation from Service due to retirement, a Separation from Service due to
Disability, death or, per Section 3.6(d), attainment of age sixty (60) for
certain Separations from Service, as set forth in this Plan.


3.2        Separation from Service


For the purposes of this Plan, “Separation from Service” shall mean with respect
to any Executive, the “separation from service” within the meaning of Code
Section 409A, of the Executive with the Company and all of its Affiliates, for
any reason, including without limitation, quit, discharge, retirement, leave of
absence (including military leave, sick leave, or

2

--------------------------------------------------------------------------------




other bona fide leave of absence such as temporary employment by the government
if the period of such leave exceeds the greater of six months, or the period for
which the Executive’s right to reemployment is provided either by statute or by
contract) or permanent decrease in service to a level that is no more than
twenty percent (20%) of its prior level. For this purpose, whether a Separation
from Service has occurred is determined based on whether it is reasonably
anticipated that no further services will be performed by the Executive after a
certain date or that the level of bona fide services the Executive will perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if the Executive has been providing services for less than 36
months).


3.3    Affiliate
  
For the purposes of this Plan, “Affiliate” shall mean the Company and any
affiliated or subsidiary entity as defined in Code Section 414(b) and (c) except
that in applying Code Section 1563 “50 percent” shall be substituted for “80
percent.”


3.4    Month of Service; Year of Service
 
For the purposes of this Plan, a “Month of Service” shall be a whole month of
service with a Participating Company based upon the Executive’s service
anniversary date with the Company. Further, a “Year of Service” shall be equal
to twelve (12) “Months of Service,” with a Participating Company based upon the
Executive’s service anniversary date with the Company.


3.5    Eligible Spouse
 
For the purposes of this Plan, “Eligible Spouse” shall mean the spouse to whom
the Executive is married at the time payment of a supplemental benefit from the
Plan commences.


3.6    Conditions of Benefits


Subject to Section 3.9 of this Plan for benefits paid to a “specified employee”
upon a Separation from Service, a supplemental benefit under this Plan will be
determined in accordance with and shall be non-forfeitable upon the date the
Executive terminates employment under the conditions described in the following
sections:


(a)    Retirement Benefits


(i)    An Executive who has a Separation from Service from the Company and all
Affiliates on or after age fifty-five (55) who has completed ten (10) Years of
Service (“retirement”) will be entitled to receive, commencing on retirement
(but in no event earlier than the first (1st) day of the month on or following
the Executive’s retirement or no later than ninety (90) days following the
Executive’s retirement), a monthly supplemental retirement benefit under the
Plan equal to sixty-five percent (65%) of the Executive’s Highest Average
Monthly Base Earnings or fifty-five percent (55%) of the Executive’s Highest
Average Monthly Total Compensation, whichever is greater, multiplied by the
number of Months of Service the

3

--------------------------------------------------------------------------------




Executive has completed after having completed ten (10) Years of Service, up to
a maximum of sixty (60) months, divided by sixty (60). The benefit shall be paid
by the Company or the Participating Company at which the benefit was earned.
This amount shall be reduced by:


(A)    The monthly primary Social Security benefit to which the Executive may be
entitled at such retirement (or the projected age sixty-two (62) benefit if
retirement occurs prior to age sixty-two (62)), irrespective of whether the
Executive actually receives such benefit at the time of retirement, and
 
(B)    The monthly retirement income benefit under the FirstEnergy Corp. Pension
Plan (“Pension Plan”) calculated under the terms of the Pension Plan as if the
Participant had started receiving the Pension Plan benefit on the date of the
Participant’s retirement under Section 3.6 of this Plan, and the monthly
supplemental pension benefit under the FirstEnergy Corp. Executive Deferred
Compensation Plan (“EDCP”), calculated under the terms of the EDCP as of the
date of distribution as determined under Sections 3.6 of this Plan.
 
(C)     This benefit amount shall be reduced by one-fourth (1/4) of one percent
(1%) for each month the commencement of benefits under this Plan precedes the
month the Executive attains age sixty-five (65).
  
(ii)    Grandfathered Participants. Each employee who is a Participant in this
Plan on January 1, 1999, shall be entitled to Retirement Benefits as follows,
and only with respect to such grandfathered Participants, “retirement” shall be
defined as an Executive who has a Separation from Service from the Company and
all Affiliates and Participating Companies on or after age fifty-five (55) who
has completed five (5) Years of Service:


Each such Executive retiring from the Company or any Participating Company on or
after age fifty-five (55) will be entitled to receive, commencing on retirement
(but in no event earlier than the first (1st) day of the month on or following
the Executive’s retirement or no later than ninety (90) days following the
Executive’s retirement), a monthly supplemental retirement benefit under the
Plan equal to sixty-five percent (65%) of the Executive’s Highest Average
Monthly Base Earnings or fifty-five percent (55%) of the Executive’s Highest
Average Monthly Total Compensation, whichever is greater, multiplied by the
number of Months of Service the Executive has with the Company up to a maximum
of sixty (60) months, divided by sixty (60). This amount will be reduced by
those items specified in Section 3.6(a)(i)(A) and (i)(B) above. Then, the
resulting amount will be reduced by one-fourth (1/4) of one percent (1%) for
each month the commencement of benefits under this Plan precedes the month the
Executive attains age sixty-five (65).


(iii)    After commencement of supplemental retirement benefits to the
Executive, such payments shall continue in monthly installments thereafter
ending with a payment for the month in which such Executive’s death occurs. At
death, monthly installments will continue to be paid to the to the Executive’s
surviving Eligible Spouse in the amount prescribed under Section 3.6(c).

4

--------------------------------------------------------------------------------




(b)    Benefits for Separation from Service due to Disability


(i)    An Executive who has a Separation from Service due to Disability will be
entitled to receive a monthly supplemental Disability payment:


(A)     Commencing on the first (1st) day of the month on or following the
Participant’s attainment of age sixty (60), if the Separation from Service due
to Disability occurs prior to the Executive’s attainment of age fifty-five (55);
or
 
(B)    Commencing on the Separation from Service (but in no event earlier than
the first (1st) day of the month on or following the Executive’s Separation from
Service or no later than ninety (90) days following the Executive’s Separation
from Service), if the Separation from Service due to Disability occurs on or
after the Executive’s attainment of age fifty-five (55),


in an amount equal to sixty-five percent (65%) of the Executive’s Highest Base
Earnings or fifty-five (55%) of the Executive’s Highest Total Compensation,
whichever is greater, less:
 
a)    The projected monthly Social Security disability benefit to which the
Executive may become entitled due to such Disability (irrespective of whether
the Executive actually receives such benefit at the time of the Separation from
Service).
 
b)    The monthly disability pension payment under the Pension Plan and the
monthly benefit provided by the Long-Term Disability Plan of the Company to
which the Executive may be entitled at Separation from Service.


“Disabled” and “Disability” mean (i) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.


(ii)    After commencement of supplemental Disability benefits to the Executive
in accordance with Section 3.6(b)(i), such payments shall continue in monthly
installments thereafter until the month in which the Executive attains age
sixty-five (65) or dies, whichever first occurs. Upon attainment of age
sixty-five (65), the monthly benefit amount that shall be paid to the Executive
will be calculated in accordance with Section 3.6(a). At death, monthly
installments will continue to be paid to the Executive’s surviving Eligible
Spouse and the monthly benefit amount that will be paid will be calculated in
accordance with Section
3.6(c).

5

--------------------------------------------------------------------------------




(c)    Death Benefits
 
(i)     Benefit Amount. If an Executive, including an Executive receiving a
supplemental Disability benefit under the Plan, dies (regardless of whether such
death is prior to or after retiring from the Company), the Executive’s surviving
Eligible Spouse shall be entitled to receive the monthly supplemental surviving
spouse benefit under the Plan equal to the amount that would have been paid if
the Executive had elected a fifty percent (50%) joint and survivor annuity with
respect to the monthly supplemental retirement benefit, calculated in accordance
with Section 3.6(a), which the Executive would have received had he or she
retired in the month of death, except that if the Executive dies prior to
attaining age fifty-five (55), such monthly supplemental retirement benefit will
be calculated as if the Executive had attained age fifty-five (55) and retired
on the date of his or her death. In addition, if at the time of his or her death
the deceased Executive had completed less than ten (10) Years of Service with a
Participating Company, the death benefit, if any, shall be calculated as if the
Executive had been credited with five (5) Years of Service at the time of
his/her employment with the Company.
 
(ii)     Benefit Commencement. Subject to the following paragraph, if an
Executive dies prior to retiring from the Company or Separating from Service due
to Disability, the Executive’s surviving Eligible Spouse shall be entitled to
receive the monthly supplemental surviving spouse benefit, commencing upon the
later of (i) the first day (1st) of the month following the date the Executive
would have attained age fifty-five (55) or (ii) the Executive’s death (but in no
event earlier than the first (1st) day of the month on or following the
Executive’s death or no later than ninety (90) days following the Executive’s
death).


Notwithstanding the above paragraph, if an Executive dies prior to retiring from
the Company or Separation from Service due to Disability and had at least ten
(10) years of Eligibility Service as defined in the Pension Plan prior to
January 1, 2009, then payments shall commence to such Executive no earlier than
the first (1st) day of the month on or following the Executive’s date of death
or no later than ninety (90) days following the Executive’s date of death.


(iii)     Form of Benefit. The surviving spouse benefit payment shall be paid in
monthly installments commencing as specified under the Plan and ending with a
payment for the month in which such surviving Eligible Spouse’s death occurs.


(d)    Special Separation Benefits


An Executive under age fifty-five (55) with ten (10) or more Years of Service at
the time of a Separation from Service that occurs due to the closing of a
facility, corporate restructuring, reduction in the work force, or job
elimination, will be entitled to receive, on the first (1st) day of the month on
or following the Participant’s attainment of age sixty (60), a supplemental
retirement benefit under the Plan calculated in accordance with Section 3.6(a).
If the Executive dies prior to or after commencement of his or her supplemental
retirement benefit, the Executive’s surviving Eligible Spouse shall be entitled
to receive a monthly supplemental

6

--------------------------------------------------------------------------------




surviving spouse benefit under the Plan calculated in accordance with Section
3.6(c). Such supplemental benefits will be calculated using the number of Months
of Service the Executive had with the Company at his or her Separation from
Service.


(e)     Forfeiture of Supplemental Retirement Benefits


An Executive will not be eligible for a supplemental retirement benefit under
Section 3.6(a) if his or her Separation from Service is due to any reason other
than those stated in Section 3.6 including, but not limited, to voluntary
resignation; discharge for misconduct or poor job performance; failure to return
from a leave of absence; or as a result of a merger or acquisition of the
Company or any of its assets and the Executive’s employment with the acquiring
or merging company is continued and the Executive does not suffer unemployment.
  
(f)     Minimum Benefit


Notwithstanding the above provisions in Section 3.6, the Chief Executive Officer
in consultation with the Compensation Committee or the Compensation Committee,
in their sole discretion, may authorize a minimum supplemental benefit, or
promise additional age or years of service credit, payable or credited to the
Executive upon retirement or Separation from Service due to Disability, or to
the Executive’s spouse upon death. Such an authorization will be accomplished
pursuant to a separate employment agreement or other written arrangement, but in
no event will any such authorization change the time and form of payment of the
benefits payable under this Plan.


(g)    For the purposes of this Plan, the following terms shall be defined as:


(i)     Highest Average Monthly Base Earnings is the average of the highest
twelve (12) consecutive full months of base salary earnings paid to the
Executive in the one hundred twenty (120) consecutive full months prior to
Separation from Service, including any salary deferred in the EDCP or the
FirstEnergy Corp. Savings Plan (“Savings Plan”), but excluding any incentive
payments.


(ii)    Highest Average Monthly Total Compensation is the average of the highest
thirty-six (36) consecutive full months of base salary earnings paid to the
Executive in the one hundred twenty (120) consecutive full months prior to
Separation from Service, including any salary deferred under the EDCP and
Savings Plan. Highest Total Compensation shall also include any annual incentive
from the Executive Incentive Compensation Plan either paid to the Executive or
deferred under the EDCP after January 1, 1996.
 
3.7    Forfeiture of Benefits


If it is determined, in the sole discretion of the Compensation Committee or its
delegate, that the Executive has engaged in any of the following enumerated
actions within twenty-four (24) months after Separation from Service with the
Company, and unless such engagement has been approved by the Compensation
Committee or its delegate in writing, all future benefit payments under this
Plan shall be immediately forfeited. Notwithstanding any other provision of

7

--------------------------------------------------------------------------------




this paragraph, the forfeiture of benefits will only apply to those supplemental
retirement benefits accrued on or after January 1, 1999 and shall not apply to
supplemental benefits accrued before January 1, 1999.


(a)    Participate or engage, directly or indirectly, in the business of
selling, servicing, and/or manufacturing products, supplies or services of the
kind, nature or description of those sold by the Company or any Affiliate except
pursuant to his/her employment with Company or an Affiliate;


(b)    Directly participate or engage, on the behalf of other parties, in the
purchase of products, supplies or services of the kind, nature or description of
those sold by the Company or any Affiliate except pursuant to his/her employment
with the Company or an Affiliate.


(c)    Solicit, divert, take away or attempt to take away any of the Company’s
or any Affiliate’s Customers or the business or patronage of any such Customers
of the Company or an Affiliate;


(d)    Solicit, entice, lure, employ or endeavor to employ any of the Company’s
or any Affiliate’s employees;


(e)    Divulge to others or use for his/her own benefit any confidential
information obtained during the course of his /her employment with Company or
any Affiliate relative to sales, services, processes, methods, machines,
manufacturers, compositions, ideas, improvements, patents, trademarks, or
inventions belonging to or relating to the affairs of Company or any Affiliate;


(f)    Divulge to others or use to his/her own benefit any trade secrets
belonging to the Company or any Affiliate obtained during the course of his/her
employment or that he/she became aware of as a consequence of his/her
employment.


The term “Customer” shall mean any person, firm, association, corporation or
other entity to which the Executive or the Company has sold the Company’s or an
Affiliate’s products or services within the twenty-four (24) month period
immediately preceding the Executive’s Separation from Service, to which the
Executive, the Company or an Affiliate is in the process of selling its products
or services, or to which the Executive, the Company or any Affiliate has
submitted a bid, or is in the process of submitting a bid to sell the Company’s
or an Affiliate’s products or services.


Should it be necessary for the Company or an Affiliate to initiate legal action
to recover any amounts due, the Company or the Affiliate shall be entitled to
recover from the Executive, in addition to such amounts due, all costs,
including reasonable attorneys fees, incurred as a result of such legal action.



8

--------------------------------------------------------------------------------




3.8    Change in Control
 
In the event of a Change in Control, as defined in Appendix B, the Forfeiture of
Benefit provisions in Section 3.7 will not apply to an Executive who has a
Separation from Service within twenty-four (24) months after a Change in
Control.


3.9    Commencement of Payments


Notwithstanding anything herein to the contrary, an Executive who is a
“specified employee” as defined in Code Section 409A(a)(2)(B)(i) on his date of
Separation from Service (except due to death) shall not receive a distribution
before the date which is six (6) months after the date of Separation from
Service. In the event a distribution must be deferred, the first installment
payment shall include an amount equal to the sum of the monthly payments which
would have been paid to the Executive but for the payment deferral mandated
pursuant to Code Section 409A(a)(2)(B)(i) on the first day of the month
following the mandated deferral period. In addition, such first payment shall
include an amount of interest equal to such rate specified by the Committee from
time to time on the amount of the delayed payments, calculated in accordance
with rules set forth by the Committee, which, effective January 1, 2010 and
until subsequently revised, is a calculation based on the aggregate sum of the
interest rate multiplied by the number of days each delayed monthly payment is
held by the Company due to the mandated deferral.


ARTICLE 4—UNFUNDED PLAN




4.1    Unfunded Plan
 
The Plan shall be unfunded. The Plan is intended to benefit key senior
Executives who are considered to be a select group of management or highly
compensated employees within the meaning of the Employee Retirement Income
Security Act of 1974, as amended.


4.2    Nontransferability


Neither an Executive nor any other person shall have any right to transfer,
pledge, or otherwise encumber, in advance of actual receipt, any amounts payable
hereunder. No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by an Executive or any other person, nor
be transferable by operation of law in the event of an Executive’s or any other
person’s bankruptcy or insolvency.




ARTICLE 5—ADMINISTRATION


5.1    Committee; Duties


This Plan shall be administered by and under the direction of the Committee.
Members of the Committee may be participants in this Plan. However, no member of
the Committee may

9

--------------------------------------------------------------------------------




participate in a review of his or her own claim under Article 6. The Committee
shall administer the Plan and shall have the power and the duty to take all
action and to make all decisions necessary or proper to carry out the Plan. The
determination of the Committee as to any question involving the general
administration and interpretation of the Plan shall be final, conclusive, and
binding except as otherwise provided in Article 6. A majority vote of the
Committee members shall control any decision. Any discretionary actions to be
taken under the Plan by the Committee with respect to the Executives’ benefits
shall be uniform in nature and applicable to all persons similarly situated.
Without limiting the generality of the foregoing, the Committee shall have the
following discretionary authority, powers and duties:


(a)    To require any person to furnish such information as it may request for
the purpose of the proper administration of the Plan as a condition to receiving
any benefit under the Plan;
 
(b)    To make and enforce such rules and regulations and prescribe the use of
such forms as it deems necessary for the efficient administration of the Plan;
 
(c)    To interpret the Plan and to resolve ambiguities, inconsistencies and
omissions;


(d)    To decide all questions concerning the Plan and any questions concerning
the eligibility of any Employee to participate in the Plan; and
 
(e)    To determine the amount of benefits which will be payable to any person
in accordance with the provisions of the Plan.
 
Upon and after the occurrence of a Change in Control, the “Committee” shall be
at least three (3) independent third parties selected by the individual who,
immediately prior to such event, was the Company’s Chief Executive Officer or,
if not so identified, the Company’s highest ranking officer (the “Ex-CEO”);
provided, however, the Committee, as constituted immediately prior to a Change
in Control, shall continue to act as the Committee for this Plan until the date
on which the independent third parties selected by the Ex-CEO accept the
responsibilities as members of the Committee for this Plan. Upon and after a
Change in Control, the Committee shall have all discretionary authorities and
powers granted to the Committee under this Plan including the discretionary
authority to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan except benefit
entitlement determinations upon appeal. Upon and after the occurrence of a
Change in Control, the Company must: (1) pay all reasonable administrative
expenses and fees of the Committee; (2) indemnify the Committee against any
costs, expenses and liabilities including, without limitation, attorney’s fees
and expenses arising in connection with the performance of the Committee
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Committee or its employees or agents; and (3) supply
full and timely information to the Committee on all matters relating to the
Plan, the Participants and their Beneficiaries, the Account balances of the
Participants, the date and circumstances of the Retirement, Disability, death or
Separation from Service of the Participants, and such other pertinent
information as the Committee may reasonably require. Upon and after a Change in
Control, a member of the Committee may only be removed (and a replacement may
only be appointed) by the Ex-CEO.



10

--------------------------------------------------------------------------------




5.2    Agents
 
In the administration of this Plan, the Committee may, from time to time, employ
agents and delegate to them such administrative duties as it sees fit, and may
from time to time consult with counsel, who may be counsel to the Company.


5.3    Indemnity of Committees


The Company and the Participating Companies, jointly and severally, shall
indemnify and hold harmless members of the Committee and the Compensation
Committee against any and all claims, loss, damage, expense of liability arising
from any action or failure to act with respect to this Plan, except in the case
of intentional misconduct.




ARTICLE 6—CLAIMS PROCEDURE


6.1    Claim
 
Any person claiming a benefit (“Claimant”) under the Plan shall present the
request in writing to the Committee.


6.2    Initial Claim Review


In the case of a claims regarding Disability, the Committee will make a benefit
determination within forty-five (45) days of its receipt of an application for
benefits. This period may be extended up to an additional thirty (30) days, if
the Committee provides the Claimant with a written notice of the extension
within the initial forty-five (45)-day period. The extension notice will explain
the reason for the extension and the date by which the Committee expects a
decision will be made. The Committee may obtain a second thirty (30)-day
extension by providing you written notice of such second extension within the
thirty (30)-day extension. The second extension notice must include an
explanation of the special circumstances necessitating the second extension and
the date by which the Committee’s decision will be made. If the extension is
necessary because additional information is needed to decide the claim, the
extension notice will describe the required information. The Claimant will have
forty-five (45) days after receiving the extension notice to provide the
required information.


In the case of all other claims, the Committee will make a benefit determination
within ninety (90) days of its receipt of an application for benefits. This
period may be extended up to an additional ninety (90) days, if the Committee
provides the Claimant with a written notice of the extension within the initial
ninety (90)-day period. The extension notice will explain the reason for the
extension and the date by which the Committee expects a decision will be made.


The Committee will notify the Claimant in writing, delivered in person or mailed
by first-class mail to the Claimant’s last known address, if any part of a claim
for benefits under the Plan has been denied. The notice of a denial of any claim
will include:



11

--------------------------------------------------------------------------------




(a)    the specific reason for the denial;


(b)    reference to specific provisions of the Plan upon which the denial is
based;


(c)    a description of any internal rule, guidelines, protocol or similar
criterion relied on in making the denial (or a statement that such internal
criterion will be provided free of charge upon request);


(d)    a description of any additional material or information deemed necessary
by the Committee for the Claimant to perfect the claim, and an explanation of
why such material or information is necessary; and


(e)    an explanation of the claims review procedure under the Plan.


If the notice described above is not furnished and if the claim has not been
granted within the time specified above for payment of the claim, the claim will
be deemed denied and will be subject to review as set forth in Section 6.3.


6.3    Review of Claim


If a claim for benefits is denied, in whole or in part, the Claimant may request
to have the claim reviewed. The Claimant will have one hundred eighty (180) days
in which to request a review of a claim regarding Disability, and will have
sixty (60) days in which to request a review of all other claims. The request
must be in writing and delivered to the Compensation Committee. If no such
review is requested, the initial decision of the Compensation Committee will be
considered final and binding.


The request for review must specify the reason the Claimant believes the denial
should be reversed. He or she may submit additional written comments, documents,
records, and other information relating to and in support of the claim; all
information submitted will be reviewed whether or not it was available for the
initial review. The Claimant may request reasonable access to and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits. A member of the Compensation Committee may not review his or her own
claim. In addition, if the Claimant requests a review, a full and fair review of
the decision will be made by a different person who is not a subordinate of the
original decision maker. The review will not defer to the initial adverse
determination. If the denial was based in whole or in part on a medical
judgment, the Compensation Committee will consult with an appropriate health
care professional who was not consulted in the initial determination of his or
her claim and who is not the subordinate of someone consulted in the initial
determination. Names of the health care professionals will be available on
request.


Upon receipt of a request for review, the Compensation Committee may schedule a
hearing within thirty (30) days of its receipt of such request, subject to
availability of the Claimant and the availability of the Compensation Committee,
at a time and place convenient for all parties at which time the Claimant may
appear before the person or committee designated by the Compensation Committee
to hear appeals for a full and fair review of the Administrative Committee’s
initial decision. The Claimant may indicate in writing at the time the

12

--------------------------------------------------------------------------------




Compensation Committee attempts to schedule the hearing, that he or she wishes
to waive the right to a hearing. If the Claimant does not waive his or her right
to a hearing, he or she must notify the Compensation Committee in writing, at
least fifteen (15) days in advance of the date established for such hearing, of
his or her intention to appear at the appointed time and place. The Claimant
must also specify any persons who will accompany him or her to the hearing, or
such other persons will not be admitted to the hearing. If written notice is not
timely provided, the hearing will be automatically canceled. The Claimant or the
Claimant’s duly authorized representative may review all pertinent documents
relating to the claim in preparation for the hearing and may submit issues,
documents, affidavits, arguments, and comments in writing prior to or during the
hearing.


The Compensation Committee will notify the Claimant of its decision following
the reviews. In the case of a claim regarding Disability, the Compensation
Committee will render its final decision within forty-five (45) days of receipt
of an appeal or such shorter period as may be required by law. If the
Compensation Committee determines that an extension of the time for processing
the claim is needed, it will notify the Claimant of the reasons for the
extension and the date by which the Compensation Committee expects a decision
will be made. The extended date may not exceed ninety (90) days after the date
of the filing of the appeal.


In the case of all other claims, the Compensation Committee will render its
final decision within sixty (60) days of receipt of an appeal. If the
Compensation Committee determines that an extension of the time for processing
the claim is needed, it will notify you of the reasons for the extension and the
date by which the Compensation Committee expects a decision will be made. The
extended date may not exceed one hundred twenty (120) days after the date of the
filing of the appeal.


If after the review the claim continues to be denied, the Claimant will be
provided a notice of the denial of the appeal which will contain the following
information:


(a)    The specific reasons for the denial of the appeal;


(b)    A reference to the specific provisions of the Plan on which the denial
was based;


(c)    A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits;
 
(d)    A statement disclosing any internal rule, guidelines, protocol or similar
criterion relied on in making the denial (or a statement that such information
would be provided free of charge upon request); and
 
(e)    A statement describing the Claimant’s right to bring a civil suit under
Federal law and a statement concerning other voluntary alternative dispute
resolutions options.


6.4    Review of Claims on and after a Change in Control



13

--------------------------------------------------------------------------------




Upon and after the occurrence of a Change in Control, the Compensation
Committee, as constituted immediately prior to a Change in Control, shall be the
Appeals Committee. In the event any member of the Appeals Committee resigns or
is unable to perform the duties of a member of the Appeals Committee, successors
to such members shall be selected by the Ex-CEO. Upon and after a Change in
Control, the Appeals Committee shall have all discretionary authorities and
powers granted the Compensation Committee under this Plan to review denied
claims as provided in Section 6.3. A member of the Appeals Committee may not
review his or her own claim and may not review a claim if he or she is a
subordinate of the original decision maker. Upon and after the occurrence of a
Change in Control, the Company must: (1) pay all reasonable administrative
expenses and fees of the Appeals Committee; (2) indemnify the Appeals Committee
against any costs, expenses and liabilities including, without limitation,
attorney’s fees and expenses arising in connection with the performance of the
Appeals Committee hereunder, except with respect to matters resulting from the
gross negligence or willful misconduct of the Appeals Committee or its employees
or agents; and (3) supply full and timely information to the Appeals Committee
on all matters relating to the Plan, the Participants and their Beneficiaries,
the Account Balances of the Participants, the date and circumstances of the
Retirement, Disability, death or Separation from Service of the Participants,
and such other pertinent information as the Appeals Committee may reasonably
require. Upon and after a Change in Control, a member of the Appeals Committee
may only be removed (and a replacement may only be appointed) by the Ex-CEO.


ARTICLE 7—MISCELLANEOUS


7.1    Unsecured General Creditor
 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interest or claims in any property or assets of
Company or any Participating Company. Any and all assets of the Company and the
Participating Companies shall be, and remain, their general, unpledged,
unrestricted assets. The obligation of the Company and the Participating
Companies under the Plan shall be merely that of an unfunded and unsecured
promise of Company and the Participating Companies to pay money in the future.


7.2    Liability for Benefits


Except as otherwise agreed in writing, liability for the payment of a
Participant’s benefit under this Plan shall be borne solely by the participating
Employer that employs the Participant and reports the Participant as being on
its payroll during the accrual or increase in the benefit. No liability for the
payment of any benefit shall be incurred by reason of Plan sponsorship or
participation except for benefits of a Participating Company’s own employees.
Nothing in this Section shall be interpreted as prohibiting any Participating
Company from expressly agreeing in writing to the assumption of liability or
guarantee of payment of any benefit under this Plan.


7.3    Obligations to Company and Participating Companies


If an Executive or the Executive’s surviving Eligible Spouse becomes entitled to
a benefit under the Plan and the Executive has outstanding any debt, obligation,
or other liability representing an amount owing to the Company or a
Participating Company, then the Company or

14

--------------------------------------------------------------------------------




Participating Company may offset such amount owing to it or an affiliate against
the amount of benefits otherwise distributable. The determination of the amount
and duration of the offset shall be made by the Committee.


7.4    Not a Contract of Employment


The terms and conditions of the Plan shall not be deemed to constitute a
contract of employment between the Company or any Participating Company and the
Executive, and the Executive (or his or her surviving Eligible Spouse) shall
have no rights against the Company or any Participating Company except as may be
otherwise provided specifically herein. Moreover, nothing in the Plan shall be
deemed to give an Executive the right to be retained in the service of the
Company or any Participating Company, or to interfere with the right of the
Company or any Participating Company to discipline or discharge him or her at
any time.


7.5    Protective Provisions


An Executive shall cooperate with the Company and each Participating Company by
furnishing any and all information requested by the Company or a Participating
Company in order to evaluate a claim or to facilitate the payment of benefits
hereunder, and by taking such physical examinations as the Company or
Participating Company may deem necessary and taking such other action as may be
requested by the Company or a Participating Company.


7.6    Captions


The captions of the articles, sections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.


7.7    Governing Law


The provisions of the Plan shall be construed, administered, and enforced
according to and governed by the laws (other than conflict of law provisions) of
the state of Ohio, except to the extent such laws are superseded by the Employee
Retirement Income Security Act of 1974, as amended.


7.8    Validity


In case any provision of the Plan shall be illegal or invalid for any reason,
such illegality or in validity shall not affect the remaining parts hereof, but
the Plan shall be construed and enforced as if such illegal and invalid
provision had never been included herein.


7.9        Mistaken Information
If any information upon which an Executive’s benefit under the Plan is misstated
or otherwise mistaken, such benefit shall not be invalidated (unless upon the
basis of the correct information the Executive would not be entitled to a
benefit), but the amount of the benefit shall be adjusted to the proper amount
and any overpayments shall be charged against future payments.



15

--------------------------------------------------------------------------------




7.10    Taxes and Expenses


Any taxes imposed on Plan benefits shall be the sole responsibility of the
Executive or surviving Eligible Spouse. The Company shall deduct from Plan
benefits any amounts required by applied law to be withheld. All Plan
administration expenses incurred by the Company or Committee shall be borne by
the Company.


7.11    Notice


Any notice or filing required or permitted to be given to the Committee under
the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail to any member of the Committee, or to the Statutory
Agent of the Company. Notice to the Committee may be given to any member of the
Committee and if mailed shall be addressed to the principal executive offices of
the Company. Notice mailed to the Executive shall be sent to the last address on
file with the Company. Notices shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification.


7.12         Domestic Relations Orders


Subject to the Company’s domestic relations procedures, as amended from time to
time, the Company or Participating Company may pay benefits to an alternate
payee pursuant to a domestic relations order provided the Committee determines
such order meets the requirements of a qualified domestic relations order
pursuant to Code Section 414(p)(1)(A).


ARTICLE 8—EFFECTIVE DATE, TERMINATION, AND AMENDMENT


8.1    Effective Date


The effective date of the Plan shall be September 29, 1985.


8.2    Termination of the Plan


The Plan may be terminated at any time and amended from time to time by action
of the Board or the Compensation Committee or by a writing executed on behalf of
the Board or the Compensation Committee by the Company’s duly authorized
officers, provided that neither termination nor any amendment of the Plan may,
without the written approval of a participating Executive or surviving Eligible
Spouse, reduce or terminate any accrued benefit and provided such amendment or
termination is consistent with Internal Revenue Code Section 409A.


8.3    Distribution of Benefits on Plan Termination


In the event the Corporation elects to terminate and liquidate the Plan solely
with respect to benefits that accrued and/or vested after December 31, 2004,
including deemed earnings, gains and losses credited thereon after that date, no
right to the payment of benefits shall arise as a result of a Plan Termination;



16

--------------------------------------------------------------------------------




(a)    The Company may, in its discretion, provide by amendment to the Plan a
right to the payment of all such benefits as a result of the liquidation and
termination of the Plan where:


(i)    The termination and liquidation does not occur proximate to a downturn in
the financial health of the Company and the Participating Companies;


(ii)    The Plan and all arrangements required to be aggregated with the Plan
under Code Section 409A are terminated and liquidated;


(iii)    No payments, other than those that would be payable under the terms of
the Plan and the aggregated arrangements if the termination and liquidation had
not occurred, are made within twelve (12) months of the date the Company takes
all necessary action to irrevocably terminate and liquidate the Plan;


(iv)    All payments are made within twenty-four (24) months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan; and


(v)    The Company and the Affiliates do not adopt a new arrangement that would
be aggregated with any terminated arrangement under Code Section 409A, at any
time within three (3) years following the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan.
 
(b)    Similarly, the Company may, in its discretion, provide by amendment to
liquidate and terminate the Plan where the termination and liquidation occurs
within twelve (12) months of a corporate dissolution taxed under Code Section
331, or with the approval of a bankruptcy court pursuant to 11 United States
Code Section 503(b)(1)(A), provided that all amounts deferred under the Plan are
included in the Participants’ gross incomes in the latest of the following years
(or, if earlier, the taxable year in which the amount is actually or
constructively received):


(i)    The calendar year in which the termination occurs;


(ii)    The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or


(iii)    The first calendar year in which the payment is administratively
practicable.


ARTICLE 9—SUCCESSORS


The provisions of this Plan shall bind and inure to the benefit of the Company
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.



17

--------------------------------------------------------------------------------




ARTICLE 10—CODE SECTION 409A


Notwithstanding anything to the contrary in the provisions of this Plan
regarding the benefits payable hereunder and the time and form thereof, this
Plan is intended to meet any applicable requirements of Code Section 409A and
this Plan shall be construed and administered in accordance with Code Section
409A, Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. In the event that the Company
determines that any provision of this Plan or the operation thereof may violate
Code Section 409A and related Department of Treasury guidance, the Company may
in its sole discretion adopt such amendments to this Plan and appropriate
policies and procedures, including amendments and policies with retroactive
effect, or take such other actions, as the Company determines necessary or
appropriate to comply with the requirements of Code Section 409A. Code Section
409A compliance amendments made after January 1, 2009 are intended to utilize
applicable transition relief provided under Article XI of IRS Notice 2010-6 so
the Plan is treated as having been correct on January 1, 2009.







18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and pursuant to the direction and authority of the Board of
Directors, the Company has caused this instrument to be executed by its duly
authorized officer effective as of the date or dates set forth above.




FIRSTENERGY CORP.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony J. Alexander,
 
 
 
 
Anthony J. Alexander,
 
 
 
 
President and Chief Executive
 
 
 
 
Officer of FirstEnergy Corp.
 
 
 
 
 
 
 



Dated:     December 31, 2010












--------------------------------------------------------------------------------




APPENDIX A




1
Participating Company
2
Adoption Date
3
Termination Date
American Transmissions Systems, Inc.
January 1, 2003
 
Cleveland Electric Illuminating Company
July 1, 1998
 
FirstEnergy Corp.
January 1, 1998
 
FirstEnergy Facilities Services Group, Inc.
January 1, 2003
 
FirstEnergy Generation Corp.
January 1, 2003
 
FirstEnergy Nuclear Operating Company
January 1, 1999
 
FirstEnergy Service Company
January 1, 1999
 
FirstEnergy Solutions Corp.
January 1, 2003
 
Jersey Central Power and Light
January 1, 2003
 
Metropolitan Edison
January 1, 2003
 
Ohio Edison Company
January 1, 1983
 
Pennsylvania Electric
January 1, 2003
 
Pennsylvania Power Company
January 1, 1983
 
Toledo Edison Company
July 1, 1998
 






A-1

--------------------------------------------------------------------------------




APPENDIX B


Change in Control




Effective as of the date approved by shareholders and for purposes of the Plan,
a “Change in Control” means:


1.    An acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
(twenty-five percent (25%) if such Person proposes any individual for election
to the Board of Directors or any member of the Board is the representative of
such Person) or more of either (i) the then outstanding shares of common stock
of the Company (“Outstanding Company Common Stock”), or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Outstanding Company Voting
Securities”); provided, however, that the following acquisitions will not
constitute a Change in Control:


(a)    Any acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege);


(b)    Any acquisition by the Company;


(c)    Any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or


(d)    Any acquisition by any corporation pursuant to a reorganization, merger,
or consolidation if, following such reorganization, merger, or consolidation,
the conditions described in clauses 3(b), 3(c) and 3(d) of this Appendix B are
satisfied.


2.    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or


3.    Consummation of a reorganization, merger, or consolidation or sale or
other disposition of all or substantially all of the assets of the Company, in
each case, unless, following such reorganization, merger, or consolidation or
sale or other disposition of assets:

B-1

--------------------------------------------------------------------------------




(a)    More than seventy-five percent (75%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, consolidation, or acquiring such assets and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger, consolidation, or sale or other disposition of
assets in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger, consolidation, or sale or other
disposition of assets, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;


(b)    No Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such reorganization,
merger, consolidation, or sale or other disposition of assets, and any Person
beneficially owning, immediately prior to such reorganization, merger,
consolidation, or sale or other disposition of assets, directly or indirectly,
twenty-five percent (25%) or more of the Outstanding Company Common Stock or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, twenty-five percent (25%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation or acquiring such assets or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and


(c)    At least a majority of the members of the Board of Directors of the
corporation resulting from such reorganization, merger, or consolidation or
acquiring such assets were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger,
consolidation or sale or other disposition of assets; or


(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


However, in no event will a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant will be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant or has agreed to become an equity
participant in the purchasing company or group (excluding passive ownership of
less than five percent (5%) of the voting securities of the purchasing company
or ownership of equity participation in the purchasing company or group which is
otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the nonemployee continuing members of the Board of
Directors).







B-2